Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 1 of 27 Page ID #:115




       1    Ara Sahelian, Esq., [CBN 169257]
            SAHELIAN LAW OFFICES
       2    23276 South Pointe Drive, Suite 216
       3    Laguna Hills, CA 92653
            949. 859. 9200
       4
            e-mail: sahelianlaw@me.com
       5
       6    Attorneys for Gary K. Malkhasian; Anna M. Malkhasian
       7
       8                   UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
       9
                             (Western Division - Los Angeles)
      10
      11
      12
      13
      14
      15
      16
      17    Anthony Bouyer
                                                CASE NO.: 2:20-cv-06639-RGK-PD
      18             Plaintiff,
      19                                        The Honorable R. Gary Klausner
                        vs.
      20    Gary K. Malkhasian; Anna            EXHIBITS IN SUPPORT OF
      21                                        MOTION TO DISMISS [FRCP 12(b)1]
            M. Malkhasian
      22
                    Defendants.                 Hearing Date: 11/9/20
      23                                        Time: 9:00 AM
      24
      25
      26
      27
      28

                                  EXHIBITS TO MOTION TO DISMISS [FRCP 12(b)1]
                                                  - Page 1 -
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 2 of 27 Page ID #:116




          1
          2
          3
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26                                                              EXHIBIT A
         27
         28
  2078                         EXHIBITS TO MOTION TO DISMISS [FRCP 12(b)1]
                                               - Page 3 -
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 3 of 27 Page ID #:117




          1
          2
          3
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26                                                            EXHIBIT B
         27
         28
  2078                         EXHIBITS TO MOTION TO DISMISS [FRCP 12(b)1]
                                               - Page 4 -
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 4 of 27 Page ID #:118




          1
          2
          3
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26                                                             EXHIBIT C
         27
         28
  2078                         EXHIBITS TO MOTION TO DISMISS [FRCP 12(b)1]
                                               - Page 5 -
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 5 of 27 Page ID #:119




                                                            EXHIBIT C
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 6 of 27 Page ID #:120
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 7 of 27 Page ID #:121


  From:    Ara Sahelian sahelianlaw@icloud.com
Subject:   Bouyer v Malkhasian, Case Number: 2:20-cv-06639-RGK-PD
   Date:   October 9, 2020 at 10:22 AM
     To:   Phyl Grace pgrace@manninglawoffice.com
    Cc:    Disability Rights disabilityrights@manninglawoffice.com, Sahelianlaw contact@sahelianlaw.com

       Matter: Bouyer v Malkhasian, Case Number: 2:20-cv-06639-RGK-PD, UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA
       (Western Division - Los Angeles), The Honorable R. Gary Klausner

       Ms. Grace,

       I'm responding to your email, below. If you check your notes, you will notice that Plaintiff was put on notice that the property identified in the
       complaint is not owned by any of the Defendants. In fact, we had a telephone conversation about this, during which you said you would provide me
       with documentary evidence. You have yet to provide any documents establishing ownership.

       Regards,

       Ara Sahelian, Esq.
       SAHELIAN LAW OFFICES
       23276 South Pointe, 216
       Laguna Hills, CA 92653
       WEB: SAHELIANLAW.COM
       Direct : 949 859 9200
       email : sahelianlaw@icloud.com

       This message contains information which may be confidential and privileged. Unless you are the intended addressee (or authorized to receive for the
       intended addressee), you may not use, copy or disclose to anyone the message or any information contained in the message. If you have received
       the message in error, please advise the sender by reply and delete the message.

           On Sep 22, 2020, at 10:13 AM, Phyl Grace <pgrace@manninglawoffice.com> wrote:

           Mr. Sahelian:

           As you may recall, we spoke about a case that your clients would be interested in
           resolving. In reviewing my notes, this may be the case we discussed.

           Please let me know the status of early resolution.

           Thank you for your courtesy.

           Very truly yours,

           Phyl Grace, Esq.

           <image001.jpg>


           <image002.jpg>
           Please note my new street address, below. Only the street address has changed. All other
           contact information remains the same. Thank you.

           20062 S.W. Birch St., Suite 200 • Newport Beach, CA 92660
           Direct: (949) 258-9447 • Office: (949) 200-8755 • Fax: (866) 843-8308
           pgrace@manninglawoffice.com
           www.ManningLawAPC.com

           PLEASE NOTE: (1) This E-mail (including attachments) is covered by the Electronic Communications Privacy
           Act, 18 USC Sections 2510-2521, is privileged, confidential and protected from disclosure. If you have
           received this e-mail in error or are not the intended recipient, you may not use, copy or disclose this message or
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 8 of 27 Page ID #:122
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 9 of 27 Page ID #:123




          1
          2
          3
          4
          5
          6
          7
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25                                                          EXHIBIT D
         26
         27
         28
  2078                         EXHIBITS TO MOTION TO DISMISS [FRCP 12(b)1]
                                               - Page 6 -
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 10 of 27 Page ID #:124




                                                           EXHIBIT D
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 11 of 27 Page ID #:125
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 12 of 27 Page ID #:126
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 13 of 27 Page ID #:127
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 14 of 27 Page ID #:128
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 15 of 27 Page ID #:129
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 16 of 27 Page ID #:130
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 17 of 27 Page ID #:131
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 18 of 27 Page ID #:132
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 19 of 27 Page ID #:133
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 20 of 27 Page ID #:134
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 21 of 27 Page ID #:135
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 22 of 27 Page ID #:136
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 23 of 27 Page ID #:137
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 24 of 27 Page ID #:138
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 25 of 27 Page ID #:139
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 26 of 27 Page ID #:140
Case 2:20-cv-06639-RGK-PD Document 16-6 Filed 10/09/20 Page 27 of 27 Page ID #:141
